Case 1:19-cv-00621-PLM-RSK ECF No. 115 filed 02/27/20 PageID.1095 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

CLARENCE OTWORTH,                                 )
                             Plaintiff,           )
                                                  )      No. 1:19-cv-621
-v-                                               )
                                                  )      Honorable Paul L. Maloney
TONY MOULATSIOTIS, et al.,                        )
                        Defendants.               )
                                                  )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       In his amended complaint (ECF No. 15), Clarence Otworth alleges the eleven named

defendants in this lawsuit violated the Racketeer Influenced and Corrupt Organizations Act

(RICO). The underlying premise of his claim is that the Village of Lakewood Club and

Dalton Township were not properly incorporated under Michigan law. Otworth reasons

that the two municipalities function as criminal organizations by unlawfully enacting zoning

ordinances and imposing property taxes.       The other defendants are alleged to have

participated in the illegal scheme.

       Currently pending are seventeen dispositive motions.          Defendants filed five

dispositive motions. Otworth filed separate motions for summary judgment against each of

ten defendants and two motions for summary judgment against defendant Moulatsiotis. The

magistrate judge issued a report and recommendation. (ECF No. 104.) The magistrate judge

recommends granting Defendants’ motions to dismiss and dismissing the federal claims.

The magistrate judge recommends this Court decline to exercise supplemental jurisdiction

over the state law claims. Finally, the magistrate judge recommends denying all twelve of the
Case 1:19-cv-00621-PLM-RSK ECF No. 115 filed 02/27/20 PageID.1096 Page 2 of 3



motions for summary judgment filed by Otworth. Otworth filed an objection. (ECF No.

109.)

        After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).    "[A]n objection that does nothing more than state a disagreement with the

magistrate's suggested resolution, or simply summarizes what has been presented before, is

not an 'objection' as that term is used in the context of Federal Rule of Civil Procedure 72."

Brown v. City of Grand Rapids, Michigan, No. 16-2433, 2017 WL 4712064, at *2 (6th Cir.

June 16, 2017) (unpublished order). General objections and reassertions of the same

arguments already addressed by the magistrate do not focus the district court’s attention

        on any specific issues for review, thereby making the initial reference to the
        magistrate useless. The functions of the district court are effectively duplicated
        as both the magistrate and the district court perform identical tasks. The
        duplication of time and effort wastes judicial resources rather than saving them,
        and runs contrary to the purposes of the Magistrates Act.

Zimmerman v. Cason, 354 F. App’x 228, 230 (6th Cir. 2009) (quoting Howard v. Sec’y of

Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)).

        Otworth’s objection is not sufficiently specific to warrant de novo review. The

relevant portion of the document filed as an objection states, in total, “I, Clarence Otworth,

declare under penalty of perjury that my Motion for Summary Judgment is true and correct.”


                                                2
Case 1:19-cv-00621-PLM-RSK ECF No. 115 filed 02/27/20 PageID.1097 Page 3 of 3



(PageID.1074.) The objection is not even a general assertion of his disagreement with the

findings and recommendations of the magistrate judge.

      Accordingly, the Court ADOPTS the report and recommendation (ECF No. 104) as

the Opinion of this Court.

1. The motion to dismiss filed by Moss, Moulatsiotis and Muskegon County (ECF No. 19)

is GRANTED.

2. The motion to dismiss filed by Nessel, Reasner, and Whitmer (ECF No. 29) is

GRANTED.

3. The amended motion to dismiss filed by Dalton Township, Kidder and Stephenson (ECF

No. 30) is GRANTED.

4. The motion to dismiss filed by the Village of Lakewood Club and Swanson (ECF No. 33)

is GRANTED for all claims except for the state law claims against Swanson for embezzling

and mishandling Village funds.

5. The motion for summary judgment filed by Dalton Township, Kidder, Moss and

Stephenson (ECF No. 79) is DENIED WITHOUT PREJUDICE.

6. Otworth’s motions for summary judgment (ECF Nos. 37, 39, 43-52) are DENIED.

7. Otworth’s state law claims against Swanson are DISMISSED WITHOUT PREJUDICE

under 28 U.S.C. § 1367 because the Court declines to exercise supplemental jurisdiction.

      IT IS SO ORDERED.

Date: February 27, 2020                                    /s/ Paul L. Maloney
                                                               Paul L. Maloney
                                                               United States District Judge




                                            3
